Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                     Claim Rejections - 35 USC § 103

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zednicek et al. (US Patent Application Publication # 2010/0302713) in view of Sakaguchi et al. (US Patent Application Publication # 2005/0280978) and in further view of Ruben et al. (US Patent Application Publication # 2017/0172505).
Regarding Claim 1, Zednicek discloses an electrical component (i.e. capacitor 200) comprising: a substrate (i.e. side walls 224) comprising: a first major surface (i.e. lower surface); a second major surface (i.e. upper surface); an opening (i.e. space between side walls 224 which is occupied by compressed anode body 213) disposed in the substrate and extending between the first major surface and the second major surface; tantalum material (i.e. compressed anode body 213 made from a valve metal composition comprising tantalum) disposed within the opening and comprising tantalum particles (i.e. tantalum powder pressed into pellets, sintered, and anodized); an anode electrode (i.e. anode lead 210 & end cap 229 which is an anode termination) disposed on the first major surface of the substrate and over the opening; and a cathode electrode (i.e. carbon layer 227, one or more silver layers 221 or 222, & end cap 228 which is a cathode termination) disposed on the second major surface of the substrate and over the opening (Fig. 5; Abstract; Paragraphs 0001-0003, 0013-0015, 0028, 0047-0055; claims 1-8).
Zednicek does not explicitly disclose a conductive via that extends between the first major surface and the second major surface of the substrate.
Sakaguchi teaches a conductive via (i.e. through holes 1125/via holes 1126 filled with a conductive metal) (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095). The through holes 1125/via holes 1126 are located inside capacitor-embedded board 1100, extending through most of the width of said board. The through holes/via holes also connect to first electrodes 10 which are anodes.

Zednicek in view of Sakaguchi does not explicitly disclose that then conductive via extends between the first major surface and the second major surface of the substrate.Ruben teaches that the conductive via (i.e. via 22) extends between the first major surface and the second major surface (i.e. between the recessed surface 19 of and the second major surface 16 which effectively extends it between first major surface 14 & second major surface 16 of a package 10 that encloses an electronic device 30 which can be a capacitor) of the substrate (i.e. substrate 12) (Fig. 1, 4; Paragraphs 0004-0006, 0031, 0033, 0034, 0045, 0046, 0051-0054, 0071).
Zednicek is silent on the external connections for the tantalum capacitor. Sakaguchi shows a known-in-the-art configuration/structure/arrangement for connecting tantalum capacitors embedded in a substrate and using conductive vias and conductor layers in order to electrically connect said capacitors. It would have been obvious to one skilled in the art to use such a configuration/structure/arrangement with the electrical component of Zednicek, as taught by Sakaguchi, in order to reliably connect the electrical component.
Ruben teaches that it is well known in the art of package substrates which enclose capacitors, etc. to use a conductive via extending between major surfaces of said substrate in order to facilitate connection to an external circuit. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use such a configuration/arrangemenv/structure in the electric component of Zednicek in view of Sakaguchi, as taught by Ruben, in order to facilitate connection to an external circuit. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claims 12-20 include the limitations of claims 1-11 (the method of manufacturing the electrical component) and are analyzed as such with respect to those claims. The drying, debindering, and sintering temperatures of claims 14-15 are disclosed by Zednicek in at least paragraphs 0023-0034 & claim 24.

Regarding Claim 2, Zednicek discloses that the anode electrode comprises:
a tantalum layer (i.e. refractory metal paste 212 which is a tantalum paste) disposed on the first major surface of the substrate and over the opening; and
a conductor layer (i.e. anode lead 210) disposed on the tantalum layer (Fig. 5; Abstract; Paragraphs 0001-0003, 0013-0015, 0028-0032, 0047-0055; claims 1-8). The anode lead is in the form of a sheet and is formed of tantalum and bonded to compressed anode body 213 using a refractory metal paste 212 which is a tantalum paste.
Regarding Claim 3, Zednicek discloses that the tantalum material further comprises: a dielectric layer disposed on a surface of one or more of the tantalum particles; and an electrolyte cathode layer disposed on the dielectric layer (Fig. 5; Abstract; Paragraphs 0001-0003, 0013-0015, 0028-0035, 0043, 0047-0055; claims 1-8). A dielectric layer is placed over at least a portion of the anode body and a cathode including a solid electrolyte is placed over at least a portion of the dielectric layer.

Regarding Claim 4, Zednicek discloses that the cathode electrode comprises:
a cathode connection layer (i.e. carbon layer 227, one or more silver layers 221/222) disposed on the second major surface of the substrate and over the opening; and
a conductor layer (i.e. end cap 228 which is a cathode termination) disposed on the cathode connection layer (Fig. 5; Abstract; Paragraphs 0001 - 0003, 0013-0015, 0028-0035, 0043, 0047-0055; claims 1-8).

Regarding Claim 5, Zednicek does not explicitly disclose that the substrate further comprises:
a conductor layer disposed on the cathode electrode and electrically connected to the conductive via.
Sakaguchi teaches that the substrate (i.e. core substrate 1111 w/ insulating films 1108, 1123, and 11338) further comprises:
a conductor layer (i.e. wiring layers 1102, 1104, 1124, and 1134 made of copper) disposed on the cathode electrode (i.e. second electrode 16 which is
used as a cathode in capacitor 1) and electrically connected to the conductive via (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095).
Zednicek is silent on the external connections for the tantalum capacitor. Sakaguchi shows a known-in-the-art configuration/structure/arrangement for connecting tantalum capacitors embedded in a substrate and using conductive vias and conductor layers in order to electrically connect said capacitors. It would have been obvious to one skilled in the art to use such a configuration/structure/arrangement with the capacitor of Zednicek, as taught by Sakaguchi, in order to reliably connect the capacitor.

Regarding Claim 6, Zednicek discloses that the tantalum particles are sintered together (Paragraph 0003, 0029, 0047, 0053, 0054; claims 1-8).

Regarding Claim 7, Zednicek in view of Sakaguchi does not explicitly disclose that the substrate comprises sapphire.
Ruben teaches that the substrate (i.e. substrate 12) comprises sapphire (Fig. 1, 4; Paragraphs 0032-0035, 0039, 0071).
Ruben teaches that it is well known in the art of substrates to use sapphire as a material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a substrate that comprises sapphire in which to place the capacitor of Zednicek, as taught by Ruben, since it has been held to be within the general skill of a worker in the art to select a known material
on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 8, Zednicek does not explicitly disclose that the substrate comprises ceramic material.

Sakaguchi teaches that the substrate (i.e. core substrate (ceramic substrate) 1111 w/ insulating films 1103, 1123, and 1133) comprises ceramic material (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095).
Sakaguchi teaches that it is well known in the art of substrates to use a ceramic material. lt would have been obvious to one having ordinary skill in the art at the time the invention was made to have a substrate that comprises sapphire in which to place the capacitor of Zednicek, as taught by Sakaguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 9, Zednicek does not explicitly disclose that the substrate further comprises vertical interconnections.
Sakaguchi teaches that the substrate further comprises vertical interconnections (i.e. vertical portions of wiring layers 1102, 1104, 1124, and 1134) (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095).
Zednicek is silent on the external connections for the tantalum capacitor. Sakaguchi shows a known-in-the-art configuration/structure/arrangement for
connecting tantalum capacitors embedded in a substrate and using conductive vias and conductor layers in order to electrically connect said capacitors. It would have been obvious to one skilled in the art to use such a configuration/structure/arrangement with the capacitor of Zednicek, as taught by Sakaguchi, in order to reliably connect the capacitor.

Regarding Claim 10, Zednicek discloses that the electrical component comprises at least 90% tantalum material by volume (Fig. 5; Abstract; Paragraphs 0013-0017, 0022; claims 1-8, 20, 21).

Regarding Claim 11, Zednicek does not explicitly disclose an integrated circuit package comprising the electrical component of claim 1.
Sakaguchi teaches an integrated circuit package (i.e. capacitor-embedded board) comprising the electrical component of claim 1 (Fig. 3 & 13; Abstract; Paragraphs 0009, 0010, 0094, & 0095).
            Zednicek is silent on the external connections for the tantalum capacitor. Sakaguchi shows a known-in-the-art configuration/structure/arrangement for connecting tantalum capacitors embedded in a substrate and using conductive vias and conductor layers in order to electrically connect said capacitors. It would have been obvious to one skilled in the art to use such a configuration/structure/arrangement with the capacitor of Zednicek, as taught by Sakaguchi, in order to reliably connect the capacitor.

                             Response to Aruguments
6. Applicant's arguments, see pages 8-11 of the Appeal Brief, filed 11/02/2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zednicek et al. (US Patent Application Publication # 2010/0302713) in view of Sakaguchi et al. (US Patent Application Publication # 2005/0280978) and in further view of Ruben et al. (US Patent Application Publication # 2017/0172505).

                                      Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone
number is (571)270-7829. The examiner can normally be reached on Mon-Fri 10am- 6pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000

/RJA/
Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847